 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of July 25, 2017, is
by and among Pollex, Inc., a Nevada corporation (the “Parent”), e-Marine Co.,
Ltd., a corporation formed under the laws of South Korea (“e-Marine”), and the
shareholders of e-Marine named in the signature page hereof (the “e-Marine
Shareholders”). Each of the parties to this Agreement is individually referred
to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, as of the date hereof, the e-Marine Shareholders own all of the issued
and outstanding shares of e-Marine’s common stock (“e-Marine Shares”).

 

WHEREAS, the undersigned e-Marine Shareholders have agreed to transfer the
e-Marine Shares in exchange (the “Exchange”) for an aggregate of 14,975,000
restricted shares of common stock of the Parent (the “Exchange Shares”).

 

WHEREAS, the e-Marine Shareholders have agreed to execute a Lock-Up Agreement
with respect to the Exchange Shares.

 

WHEREAS, the Exchange is intended to constitute a reorganization within the
meaning of the Internal Revenue Code of 1986, as amended (the “Code”), or such
other tax free reorganization or restructuring provisions as may be available
under the Code.

 

WHEREAS, the Board of Directors of the Parent and the e-Marine Shareholders have
determined that it is desirable to effectuate the Exchange.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

 

ARTICLE I

 

The Exchange

 

SECTION 1.01. Exchanges by the Parties. At the Closing (as defined in Section
1.02 below), (i) the e-Marine Shareholders shall sell, transfer, convey, assign
and deliver to the Parent, the e-Marine Shares, free and clear of all Liens, and
(ii) the Parent shall deliver to the e-Marine Shareholders certificates
representing the Exchange Shares, issued in such names and in such amounts as
set forth in Exhibit A hereof.

 

SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place on the
Effective Date (as defined below) at such location to be determined by e-Marine
and the Parent, commencing upon the satisfaction or waiver of all conditions and
obligations of the Parties to consummate the Transactions contemplated hereby,
as more fully set forth in Article VI herein (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”). For purposes hereof, the effective date of the Closing (the
“Effective Date”) shall be at the time of satisfaction, in full, of the
conditions set forth in Article VI.

 

   

  

 

ARTICLE II

 

Representations and Warranties of the e-Marine Shareholders

 

Each of the e-Marine Shareholders hereby represents and warrants to the Parent,
severally and not jointly, as follows:

 

SECTION 2.01. Good Title. The e-Marine Shareholders are the record and
beneficial owner of the e-Marine Shares, and have good and marketable title
thereto, with the right and authority to sell and deliver such e-Marine Shares
to Parent as provided herein. Upon registering of the Parent as the acquirer of
such e-Marine Shares in its share register, the Parent will receive good title
to the e-Marine Shares, free and clear of all liens, security interests,
pledges, equities and claims of any kind, voting trusts and other encumbrances
(collectively, “Liens”).

 

SECTION 2.02. Power and Authority. All acts required to be taken by the e-Marine
Shareholders in order to enter into this Agreement and to carry out the
Transactions as contemplated herein have been properly taken. This Agreement
constitutes a legal, valid and binding obligation of the e-Marine Shareholders,
enforceable against them in accordance with the terms hereof.

 

SECTION 2.03. No Conflicts. The execution and delivery of this Agreement by the
e-Marine Shareholders, and their performance of the obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to the e-Marine Shareholders; and (iii) will not
violate or breach any contractual obligation to which they are a party.

 

SECTION 2.04. No Finder’s Fee. The e-Marine Shareholders have not created any
obligation for any finder’s, investment banker’s or broker’s fee in connection
with the Transactions that the Parent will be responsible for.

 

SECTION 2.05. Purchase Entirely for Own Account. The Exchange Shares proposed to
be acquired by the e-Marine Shareholders hereunder will be acquired for
investment purposes, for its own account, and not with a view to the resale or
distribution of any part thereof, and the e-Marine Shareholders have no present
intention of selling or otherwise distributing the Exchange Shares except in
compliance with applicable securities laws.

 

SECTION 2.06. Available Information. The e-Marine Shareholders have such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Parent.

 

SECTION 2.07. Non-Registration. The e-Marine Shareholders understand that the
Exchange Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and, if issued in accordance with the provisions
of this Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
e-Marine Shareholders’ representations as expressed herein.

 



  2 

  

 

SECTION 2.08. Restricted Securities. The e-Marine Shareholders understands that
the Exchange Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
e-Marine Shareholders pursuant hereto, the Exchange Shares would be acquired in
a transaction not involving a public offering. The e-Marine Shareholders further
acknowledges that if the Exchange Shares is issued to the e-Marine Shareholders
in accordance with the provisions of this Agreement, such Exchange Shares may
not be resold without registration under the Securities Act or the existence of
an exemption therefrom. The e-Marine Shareholders represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 

SECTION 2.09. Legends. The e-Marine Shareholders understand that the shares of
Exchange Shares will bear the following legend or another legend that is similar
to the following:



 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

SECTION 2.10. Accredited Investor. Each of the e-Marine Shareholders is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and the e-Marine Shareholder, if an entity, was not organized for the specific
purpose of acquiring the Exchange Shares.

 

SECTION 2.11 E-Marine Shareholders Acknowledgment. The e-Marine Shareholders
acknowledges that it has read the representations and warranties of e-Marine set
forth in Article III herein and such representations and warranties are, to the
best of its, his or her knowledge, true and correct as of the date hereof.

 

ARTICLE III

 

Representations and Warranties of e-Marine

 

E-Marine represents and warrants to the Parent as follows:

 

SECTION 3.01. Organization, Standing and Power. E-Marine is duly organized,
validly existing and in good standing under the laws of South Korea and has the
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on e-Marine, a material adverse effect on the ability of e-Marine
to perform its obligations under this Agreement or on the ability of e-Marine to
consummate the Transactions (an “e-Marine Material Adverse Effect”). E-Marine is
duly qualified to do business in each jurisdiction where the nature of its
business or its ownership or leasing of its properties make such qualification
necessary, except where the failure to so qualify would not reasonably be
expected to have an e-Marine Material Adverse Effect. E-Marine has delivered to
the Parent true and complete copies of the organization documents of e-Marine in
effect as of the date of this Agreement (the “e-Marine Charter Documents”).

 

  3 

  

 

SECTION 3.02. Capital Structure. E-Marine has 258,286 shares of common stock
currently issued and outstanding. Apart from all the e-Marine Shares of the
e-Marine Shareholders, no other class of e-Marine Shares and other voting or
non-voting securities of e-Marine are issued, reserved for issuance or
outstanding. All outstanding shares of e-Marine are duly authorized, validly
issued, fully paid and non-assessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of its state of incorporation, the e-Marine Charter Documents or
any Contract (as defined in Section 3.04) to which e-Marine is a party or
otherwise bound. There are no bonds, debentures, notes or other indebtedness of
e-Marine having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of
e-Marine Shares may vote.

 

SECTION 3.03. Authority; Execution and Delivery; Enforceability. E-Marine has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by
e-Marine this Agreement and the consummation by e-Marine of the Transactions
have been duly authorized and approved by the Board of Directors of e-Marine and
no other corporate proceedings on the part of e-Marine are necessary to
authorize this Agreement and the Transactions. When executed and delivered, this
Agreement will be enforceable against e-Marine in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general applicability as
to which e-Marine is subject.

 

SECTION 3.04. No Conflicts; Consents. The execution and delivery by e-Marine of
this Agreement does not, and the consummation of the Transactions and compliance
with the terms hereof and thereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or result in the creation
of any Lien upon any of the properties or assets of e-Marine under any provision
of (i) e-Marine’s Charter Documents, (ii) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (a “Contract”) to which e-Marine is a party or by which any of its
properties or assets is bound or (iii) any material judgment, order or decree
(“Judgment”) or material Law applicable to e-Marine or its properties or assets,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have an e-Marine Material Adverse Effect.

 

SECTION 3.05. Taxes.

 

(a) E-Marine has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have an e-Marine Material
Adverse Effect. All Taxes shown to be due on such Tax Returns, or otherwise
owed, have been timely paid, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have an e-Marine Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of e-Marine know of no basis for any such claim.

 

  4 

  

 

(b) If applicable, e-Marine has established an adequate reserve reflected on its
financial statements for all Taxes payable by e-Marine (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against e-Marine, and no requests for waivers of the time
to assess any such Taxes are pending, except to the extent any such deficiency
or request for waiver, individually or in the aggregate, has not had and would
not reasonably be expected to have an e-Marine Material Adverse Effect.

 

(c) For purposes of this Agreement:

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
imposed in the country of South Korea or elsewhere, and whether imposed by a
local, municipal, governmental, state, foreign, federal or other Governmental
Entity, or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts.

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

SECTION 3.06. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting e-Marine, or
any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority whether federal, state, county,
local or foreign (“Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in an e-Marine Material Adverse Effect. Neither
e-Marine nor any officer thereof (in his or her capacity as such), is or has
been the subject of any Action involving a claim or violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.

 

SECTION 3.07. Compliance with Applicable Laws. E-Marine is in compliance with
all applicable Laws except for instances of noncompliance that, individually and
in the aggregate, have not had and would not reasonably be expected to have an
e-Marine Material Adverse Effect. This Section 3.07 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.

 

SECTION 3.08. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of e-Marine.

 

SECTION 3.09. Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of e-Marine taken as a whole. E-Marine is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in an
e-Marine Material Adverse Effect.

 

SECTION 3.10. Title to Properties. E-Marine has sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which e-Marine has leasehold interests, are free and clear of all Liens other
than those Liens that, in the aggregate, do not and will not materially
interfere with the ability of e-Marine to conduct business as currently
conducted.

 

  5 

  

 

SECTION 3.11. Insurance. E-Marine does not hold any insurance policy.

 

SECTION 3.12. Labor Matters. There are no collective bargaining or other labor
union agreements to which e-Marine is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of e-Marine, is imminent with
respect to any of the employees of e-Marine.

 

SECTION 3.13. Investment Company. E-Marine is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.14. Disclosure. E-Marine confirms that neither it nor any person
acting on its behalf has provided the Parent or its respective agents or counsel
with any information that e-Marine believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing. E-Marine
understands and confirms that the Parent will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Parent. All disclosure provided to the Parent regarding e-Marine, its business
and the Transactions, furnished by or on behalf of e-Marine (including
e-Marine’s representations and warranties set forth in this Agreement) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 

SECTION 3.15. Absence of Certain Changes or Events. Except in connection with
the Transactions, since inception, e-Marine has conducted its business only in
the ordinary course, and during such period there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of e-Marine, except changes in the ordinary course of business that have
not caused, in the aggregate, an e-Marine Material Adverse Effect;

 

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have an e-Marine Material Adverse Effect;

 

(c) any waiver or compromise by e-Marine of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by e-Marine, except in the ordinary course of business and the
satisfaction or discharge of which would not have an e-Marine Material Adverse
Effect;

 

(e) any material change to a material Contract by which e-Marine or any of its
assets is bound or subject;

 

(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by e-Marine, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair e-Marine’s ownership or use of
such property or assets;

 

  6 

  

 

(g) any loans or guarantees made by e-Marine to or for the benefit of its
employees, officers or directors, or any e-Marine Shareholders or their
immediate families;

 

(h) any declaration or payment of dividend or distribution of cash or other
property to the e-Marine Shareholders or any purchase, redemption or agreements
to purchase or redeem any e-Marine Shares;

 

(i) any issuance of equity securities to any officer or affiliate; or

 

(j) any arrangement or commitment by e-Marine to do any of the things described
in this Section.

 

SECTION 3.16. Foreign Corrupt Practices. Neither e-Marine, nor, to e-Marine’s
knowledge, any officer, agent, employee or other person acting on behalf of
e-Marine has, in the course of its actions for, or on behalf of, e-Marine (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

ARTICLE IV

 

Representations and Warranties of the Parent

 

The Parent represents and warrants as follows to the e-Marine Shareholders and
e-Marine that:

 

SECTION 4.01. Organization, Standing and Power. The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”). The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. The Parent has delivered to
e-Marine true and complete copies of the Articles of Incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).

 

SECTION 4.02. Subsidiaries. The Parent does not own, directly or indirectly, any
capital stock, membership interest, partnership interest, joint venture interest
or other equity interest in any entity.

 

  7 

  

 

SECTION 4.03. Capital Structure. As of June 9, 2017, the authorized share
capital of the Parent consists of: (i) Three Hundred Million (300,000,000)
shares of common stock with 5,121,689 shares issued and outstanding immediately
prior to the execution of this Agreement; and (ii) Ten Million (10,000,000)
shares of “blank check” preferred stock authorized, none of which is currently
issued and outstanding immediately prior to the execution of this Agreement. As
of the Closing Date, Parent will have such number of shares of common stock set
forth in Schedule 4.03 issued and outstanding. All outstanding shares of the
capital stock of the Parent are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Parent Charter, the Parent Bylaws or any Contract to which
the Parent is a party or otherwise bound. There are no bonds, debentures, notes
or other indebtedness of the Parent having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Parent’s capital stock may vote (“Voting Parent Debt”). As
of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent. As
of the date of this Agreement, there are no outstanding contractual obligations
of the Parent to repurchase, redeem or otherwise acquire any shares of capital
stock of the Parent. The Parent is not a party to any agreement granting any
security holder of the Parent the right to cause the Parent to register shares
of the capital stock or other securities of the Parent held by such security
holder under the Securities Act. The shareholder list provided to e-Marine is a
current shareholder list generated by its stock transfer agent, and such list
accurately reflects all of the issued and outstanding shares of the Parent’s
common stock as at the Closing.

 

SECTION 4.04. Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.

 

SECTION 4.05. No Conflicts; Consents.

 

(a) The execution and delivery by the Parent of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound, other
than those that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Parent Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Securities Exchange Act
of 1934 (the “Exchange Act”), and (B) filings under state “blue sky” laws, as
each may be required in connection with this Agreement and the Transactions.

 

  8 

  

 

SECTION 4.06. Undisclosed Liabilities. As of the date hereof, all liabilities of
the Parent have been paid off and/or settled in full, and shall in no event
remain liabilities of the Parent, e-Marine or the e-Marine Shareholders
following the Closing.

 

SECTION 4.07. Taxes.

 

(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

 

(b) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent. The Parent is not bound by any agreement
with respect to Taxes.

 

SECTION 4.08. ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.

 

SECTION 4.09. Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Parent Material Adverse
Effect. Neither the Parent nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, nor does the Parent have any reason to believe that it
or any of its officers or directors will be the subject of any Action involving
a claim or violation of or liability under federal or state securities laws.

 

SECTION 4.10. Compliance with Applicable Laws. The Parent is in compliance with
all applicable Laws, except for instances of noncompliance that, individually
and in the aggregate, have not had and would not reasonably be expected to have
a Parent Material Adverse Effect. The Parent has not received any written
communication during the past two years from a Governmental Entity that alleges
that the Parent is not in compliance in any material respect with any applicable
Law. The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.

 

SECTION 4.11. Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole. The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.

 

  9 

  

 

SECTION 4.12. Suspension of Registration Statement. There are no orders
suspending the effectiveness of any registration statement filed by the Parent
under the Securities Act or the Exchange Act and, to the Parent’s knowledge, no
proceedings for that purpose have been initiated or threatened by the Securities
and Exchange Commission.

 

SECTION 4.13. Bankruptcy. The Parent is not and has not been the subject of any
voluntary or involuntary bankruptcy proceeding, nor is it or has it been a party
to any material litigation or, within the past two years, the subject of any
threat of material litigation. For purposes hereof, litigation shall be deemed
“material” if the amount at issue exceeds the lesser of $10,000 per matter or
$25,000 in the aggregate.

 

SECTION 4.14. Transactions With Affiliates and Employees. None of the officers
or directors of the Parent and, to the knowledge of the Parent, none of the
employees of the Parent is presently a party to any transaction with the Parent
or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

SECTION 4.15. Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the e-Marine Shareholders as a result of the e-Marine
Shareholders and the Parent fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the issuance of the
Exchange Shares and the e-Marine Shareholders’ ownership of the Exchange Shares.

 

SECTION 4.16. No Additional Agreements. The Parent does not have any agreement
or understanding with the e-Marine Shareholders with respect to the Transactions
other than as specified in this Agreement.

 

SECTION 4.17. Investment Company. The Parent is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 4.18. Disclosure. The Parent confirms that neither it nor any person
acting on its behalf has provided any e-Marine Shareholders or its agents or
counsel with any information that the Parent believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing. All disclosure provided to the e-Marine
Shareholders regarding the Parent, its business and the transactions
contemplated hereby, furnished by or on behalf of the Parent (including the
Parent’s representations and warranties set forth in this Agreement) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading

 

SECTION 4.19. Listing and Maintenance Requirements. The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of its shares of common stock on the trading market on which such shares are
currently listed or quoted. The issuance and sale of the shares of the Exchanges
Securities under this Agreement does not contravene the rules and regulations of
the trading market on which the Parent’s securities are currently listed or
quoted, and all approvals of the shareholders of the Parent, as required for the
Parent to issue and deliver to the e-Marine Shareholders the Exchange Shares
contemplated by this Agreement, have been obtained.

 

  10 

  

 

ARTICLE V

 

Deliveries

 

SECTION 5.01. Deliveries of the e-Marine Shareholders.

 

(a) Concurrently herewith, the e-Marine Shareholders shall deliver to the Parent
an executed version of this Agreement, which shall constitute a duly executed
share transfer power for transfer by the E-Marine Shareholders of its e-Marine
Shares to the Parent.

 

(b) At or prior to the Closing, the e-Marine Shareholders shall deliver to the
Parent certificates representing its e-Marine Shares along with duly executed
stock powers for transfer of the e-Marine Shares to the Parent.

 

(c) At or prior to the Closing, the e-Marine Shareholders shall deliver to the
Parent duly executed versions of the Lock-Up Agreement, in substantially the
form attached as Exhibit B hereof.

 

SECTION 5.02. Deliveries of the Parent.

 

(a) Concurrently herewith, the Parent shall deliver to the e-Marine Shareholders
and to e-Marine, a copy of this Agreement executed by the Parent.

 

(b) At or prior to the Closing, the Parent shall deliver to e-Marine:

 

(i) a certificate from the Parent, signed by its Secretary or Assistant
Secretary certifying that the attached copies of the Parent Charter, Parent
Bylaws and resolutions of the Board of Directors of the Parent approving this
Agreement and the transactions contemplated hereunder, are all true, complete
and correct and remain in full force and effect;

 

(ii) true and accurate copies of all subscription agreements or other documents
pursuant to which the Parent has issued shares of its common stock or other
securities;

 

(iii) the Parent’s CIK and CCC codes for the Securities and Exchange
Commission’s (“SEC”) Edgar filing system;

 

(iv) a list of the Parent’s shareholders immediately prior to Closing Date and
the Parent’s entire corporate books and records;

 

(v) a letter of resignation from Seong Sam Cho from all offices and
directorships that he holds with the Parent, indicating that such resignation
shall be effective upon Closing;

 

(vi) evidence that JJ Unggyu Kim was appointed to serve as Parent’s Chief
Executive Officer, Chief Financial Officer and director, effective upon the
Closing;

 

  11 

  

 

(vii) such pay-off letters, releases, indemnifications, debt exchange agreements
or other documentation confirming that all liabilities of the Parent have been
settled in full, as e-Marine shall require and such documentation shall be in
form and substance satisfactory to e-Marine; and

 

(viii) if requested, the results of UCC, judgment lien and tax lien searches
with respect to the Parent, the results of which indicate no liens on the assets
of the Parent.

 

(c) Promptly following the Closing, the Parent shall deliver to the e-Marine
Shareholders, certificates representing the Exchange Shares to the e-Marine
Shareholders.

 

(d) Within thirty (30) days following the Closing, the Parent shall provide to
the e-Marine Shareholders documentary evidence that true, complete and accurate
Tax Returns, as listed in Schedule 4.07 hereof, have been filed, and that all
amounts owed thereunder, if any, shall be paid in full.

 

SECTION 5.03. Deliveries of e-Marine.

 

(a) Concurrently herewith, e-Marine is delivering to the Parent this Agreement
duly executed by e-Marine.

 

(b) At or prior to the Closing, e-Marine shall deliver to the Parent a
certificate from e-Marine, signed by its Secretary or Assistant Secretary
certifying that the attached copies of e-Marine’s Charter Documents and
resolutions of the e-Marine Shareholders of e-Marine approving this Agreement
and the Transactions, are all true, complete and correct and remain in full
force and effect.

 

(c) At or prior to the Closing, e-Marine shall deliver to the Parent audited
financial statements of e-Marine for the fiscal year ended 2016 and 2015, and
the three (3) month ending March 31, 2017, in such form as required by the
Parent.

 

ARTICLE VI

 

Conditions to Closing

 

SECTION 6.01. E-Marine Shareholders and e-Marine Conditions Precedent. The
obligations of the e-Marine Shareholders and e-Marine to enter into and complete
the Closing is subject, at the option of the e-Marine Shareholders and e-Marine,
to the fulfillment on or prior to the Closing Date of the following conditions.

 

(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.

 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of
e-Marine or the e-Marine Shareholders, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Parent or e-Marine.

 

  12 

  

 

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date as first set
forth above which has had or is reasonably likely to cause a Parent Material
Adverse Effect.

 

(d) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Parent, on a fully-diluted basis, shall be as described in
Schedule 4.03.

 

(e) Deliveries. The deliveries specified in Section 5.02 shall have been made by
the Parent.

 

(f) Reverse Split. The Parent shall have completed a reverse split of its common
stock, resulting in the Parent having such shares of common stock as set forth
in Schedule 4.03 issued and outstanding.

 

(g) No Suspensions of Trading; Listing. Trading in the Parent’s securities shall
not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent securities shall have
been at all times since such date listed for trading on a trading market.

 

(h) Satisfactory Completion of Due Diligence. E-Marine and the e-Marine
Shareholders shall have completed their legal, accounting and business due
diligence of the Parent and the results thereof shall be satisfactory to
e-Marine and the e-Marine Shareholders in their sole and absolute discretion.

 

SECTION 6.02. Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.

 

(a) Representations and Covenants. The representations and warranties of the
e-Marine Shareholders and e-Marine contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. The e-Marine Shareholders
and e-Marine shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by the E-Marine Shareholders and e-Marine on or prior to the Closing Date.

 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of e-Marine.

 

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since inception which has had
or is reasonably likely to cause an e-Marine Material Adverse Effect.

 

(d) Deliveries. The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the e-Marine Shareholders and e-Marine, respectively.

 

  13 

  

 

(e) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
e-Marine, on a fully-diluted basis, shall be described in Section 3.02.

 

(f) Satisfactory Completion of Due Diligence. The Parent shall have completed
their legal, accounting and business due diligence of e-Marine and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.

 

ARTICLE VII

 

Covenants

 

SECTION 7.01. Anti-Dilution. Notwithstanding any other provision of this
Agreement, if, within six (6) months after the Closing Date, if the Parent shall
issue additional shares of common stock, or other securities exchangeable for,
convertible into, or exercisable for shares of its common stock, for a
consideration per share, or with an exercise or conversion price per share, less
than $0.50 per share (the “Lower Price”), the e-Marine Shareholders shall be
entitled to promptly receive from the Parent (for no additional consideration),
additional shares of the Parent’s common stock (the “Common Stock”) in an amount
such that, when added to the number of shares of Common Stock received by the
e-Marine Shareholders under this Agreement, will equal the number of shares of
Common Stock that the e-Marine Shareholders would have been entitled to receive
based on the Lower Price.

 

SECTION 7.02. Name Change. Immediately after the Closing Date, the Parent shall
file a Certificate of Amendment changing the name of the Parent to such name as
specified by e-Marine.

 

SECTION 7.03. Registration Statement. Promptly after the Closing Date, but no
later than sixty (60) calendar days from the Closing Date, the Parent shall file
a registration statement with the SEC (the “Registration Statement”) seeking to
register the Exchange Shares. Parent shall use its commercially reasonable
efforts to ensure that such Registration Statement is declared effective within
one hundred eighty (180) calendar days from the filing thereof.

 

SECTION 7.04. Public Announcements. The Parent and e-Marine will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

 

SECTION 7.05. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated, provided that, upon Closing no
payments will be due to any party in connection with the preparation and
execution of this Agreement.

 

SECTION 7.06. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

SECTION 7.07. Exclusivity. Each of the Parent and e-Marine shall not (and shall
not cause or permit any of their affiliates to) engage in any discussions or
negotiations with any person or take any action that would be inconsistent with
the Transactions and that has the effect of avoiding the Closing contemplated
hereby. Each of the Parent and e-Marine shall notify each other immediately if
any person makes any proposal, offer, inquiry, or contact with respect to any of
the foregoing.

 

  14 

  

 

SECTION 7.08. Filing of 8-K and Press Release. The Parent shall file, no later
than four (4) business days of the Closing Date, a current report on Form 8-K
and attach as exhibits all relevant agreements with the SEC disclosing the terms
of this Agreement and other requisite disclosure regarding the Transactions.

 

SECTION 7.09. Access. Each Party shall permit representatives of any other Party
to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.

 

SECTION 7.10. Preservation of Business. From the date of this Agreement until
the Closing Date, e-Marine and the Parent shall operate only in the ordinary and
usual course of business consistent with their respective past practices
(provided, however, that Parent shall not issue any securities without the prior
written consent of e-Marine), and shall use reasonable commercial efforts to (a)
preserve intact their respective business organizations, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01. Indemnification. Each Party hereby agrees to indemnify and hold
harmless the other party, its officers, directors, employees and agents against
any and all losses, claims, expenses, damages or liabilities, jointly and
severally, to which any of them may become subject or which they may incur,
including all reasonable attorney’s fees and costs, to the fullest extent
lawful, and all costs and expenses arising out of or in connection with any
suit, action, or claim, arising out of the breach of their respective duties and
responsibilities under this Agreement, or resulting from any breach of any
representations or warranties under this Agreement with respect to their
business, operations or assets.

 

SECTION 8.02. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to the Parent, to:

 

Pollex, Inc.

2005 De La Cruz Blvd. Suite 142

Santa Clara, CA 95050

Attn: Seong Sam Cho

 

If to e-Marine, to:

 

e-Marine, Inc.

#601-901, 158 Seongbok2-Ro, Suji-Gu Yongin

Gyeonggi-Do, 61809, South Korea

Attn: Chairman

 

  15 

  

 

If to the e-Marine Shareholders, to the address set forth opposite such e-Marine
Shareholders’ name on the signature page hereto

 

SECTION 8.03. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
e-Marine, Parent and the e-Marine Shareholders. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

SECTION 8.04. Replacement of Securities. If any certificate or instrument
evidencing any Exchange Security is mutilated, lost, stolen or destroyed, the
Parent shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Exchange Security. If a
replacement certificate or instrument evidencing any Exchange Shares is
requested due to a mutilation thereof, the Parent may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

SECTION 8.05. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the e-Marine
Shareholders, Parent and e-Marine will be entitled to specific performance under
this Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

SECTION 8.06. Limitation of Liability. Notwithstanding anything herein to the
contrary, each of the Parent and e-Marine acknowledge and agree that the
liability of the e-Marine Shareholders arising directly or indirectly, under any
transaction document of any and every nature whatsoever shall be satisfied
solely out of the assets of the e-Marine Shareholders, and that no trustee,
officer, other investment vehicle or any other affiliate of the e-Marine
Shareholders or any investor, e-Marine Shareholders or holder of shares of
beneficial interest of the e-Marine Shareholders shall be personally liable for
any liabilities of the e-Marine Shareholders.

 

SECTION 8.07. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

SECTION 8.08. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

  16 

  

 

SECTION 8.09. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

SECTION 8.10. Entire Agreement; Third Party Beneficiaries. This Agreement, (a)
constitutes the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) is not intended to confer upon any person other than the
Parties any rights or remedies.

 

SECTION 8.11. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws. Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in the State of New York
and the parties hereby waive any and all rights to trial by jury.

 

SECTION 8.12. Assignment. Neither this Agreement nor any of the rights, e-Marine
Shares or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

[Signature Page Follows]

 

  17 

  

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

The Parent:

 

  POLLEX, INC.         By:     Name: Seong Sam Cho   Title: President, Chief
Executive Officer, Chief Financial Officer, Secretary and Chairman

 

[E-Marine and e-Marine Shareholders Signature Pages Follow]

 

  18 

  

 

e-Marine:

 

  E-MARINE, INC.               By:     Name:     Title:  

 

[e-Marine Shareholders Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

[Signature Page to Share Exchange Agreement]

 

  19 

  

 

The E-Marine Shareholders:

 

 

 

 

 

[Signature Page to Share Exchange Agreement]

 

  20 

  

 

SCHEDULE 4.03

 

Capitalization

 

Capitalization following closing of the Offering at:  $0.50 

 

Issued and Outstanding   20,500,000    shares  $2,250,000   Common Stock    % 
Issued in the Offering   4,500,000    21.95% Pubco Float   1,025,000    5.00%
E-Marine Shareholders   14,975,000.00    73.05% Total   20,500,000    100.00%

 

   Warrants   %  2.5 Warrants per Share         Investor Warrants* 
 11,250,000    91.09% Consultants**   1,100,000    8.91% Total   11,125,000  
 100.00%

 

*Exercise Price  $0.60 **Exercise Price  $0.08

 



  21 

  




SCHEDULE 4.07

 

Tax Returns

 

  22 

  

 

EXHIBIT A

 

e-Marine Shareholders

 

  23 

  

 

EXIHBIT B

 

Form of Lock-Up Agreement

 

(see attached)

 

  24 

  

 

LOCK-UP AGREEMENT

 

 

July __, 2017

 

Ladies and Gentlemen:

 

The undersigned is a current or former director, executive officer or beneficial
owner of shares of capital stock, or securities convertible into or exercisable
or exchangeable for the capital stock of Pollex, Inc., a Nevada corporation (the
“Company”). The undersigned is party to that certain Share Exchange Agreement
(the “Agreement”) with the Company and e-Marine Co., Ltd., a corporation formed
under the laws of South Korea (“e-Marine”), pursuant to which the Company will
acquire 100% of the issued and outstanding shares of common stock of e-Marine
from the shareholders of e-Marine, in consideration for an aggregate of
14,975,000 shares of common stock (the “Pollex Shares”) of the Company (the
“Share Exchange”). The undersigned understands that the Company and e-Marine has
proceeded with the Share Exchange in reliance on this Lock-up Agreement.

 

1. Lockup. In consideration of the execution of the Agreement by the Company and
e-Marine and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, that
without the Company’s prior written consent (which consent may be withheld in
its sole discretion), the undersigned will not, during the period beginning on
the date of the Agreement and ending upon the six (6) month anniversary of this
Agreement (the “Lockup Period”), (i) offer, sell, offer to sell, contract to
sell, hedge, pledge, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
sell (or announce any offer, sale, offer of sale, contract of sale, hedge,
pledge, sale of any option or contract to purchase, purchase of any option or
contract of sale, grant of any option, right or warrant to purchase or other
sale or disposition), or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future), the Pollex Shares (the
“Lock-Up Securities”) or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Lock-Up Securities, whether or not any
such swap or transaction described in clause (i) or (ii) above is to be settled
by delivery of any Lock-Up Securities.

 

2. Permitted Transfer. Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Lock-Up Securities: (i) as a
bona fide gift or gifts, provided that prior to such transfer the donee or
donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Lock-Up Securities subject to the provisions of this
Lock-up Agreement. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

  25 

  

 

5. Governing Law. This Lock-up Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

6. Miscellaneous. This Lock-up Agreement will become a binding agreement among
the undersigned as of the date hereof. This Lock-up Agreement (and the
agreements reflected herein) may be terminated by the mutual agreement of the
Company and the undersigned, and if not sooner terminated, will terminate upon
the expiration date of the Lockup Period. This Lock-up Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Lock-up Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.

 

 

  e-Marine Shareholder             By:     Title:  

 

ACKNOWLEDGED AND ACCEPTED:       Pollex, Inc.               By: Seong Sam Cho  
Title: President, Chief Executive Officer,     Chief Financial Officer,
Secretary and Chairman  

 

  26 

  

 